DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-30 are pending. Claims 7-17 are cancelled and claims 1-6 and 18-30 are examined below.

Claim Objections

    PNG
    media_image1.png
    527
    343
    media_image1.png
    Greyscale
Claim 5 is objected to because of the following informalities:  claim 5 below line 3, many of the chemical structures have been cropped as indicated below:

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Does applicant intend this to be the asymmetric sulfonamide compound of claim 1 or another compound? In order to advance prosecution, examiner is interpreting this to be the asymmetric sulfonamide compound of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 18-19, 23 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Yasukawa JP2000137316A (machine English translation provided with previous office action).

Regarding claim 1, Yasukawa discloses a An asymmetric sulfonamide compound comprising at least: a polycyclic group Ar, consisting of two to six rings, at least one of which is aromatic, said rings each independently having from 4 to 6 members, said polycyclic group Ar being able to include up to 18 heteroatoms (Yasukawa, [0016], [0020], general formulas A-1 and A-2, molecules 21-22),

a linear or branched, saturated or unsaturated aliphatic chain, said aliphatic chain comprising a linear sequence of at least six covalent bonds (Yasukawa, [0017], [0019], general formulas A-1 and A-2, molecules 21-22),
said polycyclic group Ar and said aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH-, said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom and to said aliphatic chain via its sulfur atom (Yasukawa, [0017], [0019], general formulas A-1 and A-2, molecules 21-22). The examiner notes that this claim includes optional limitations.

Regarding claims 3-4, Yasukawa further teaches wherein the covalent bond between the nitrogen atom and said polycyclic group is established via an aromatic structure forming all or part of said polycyclic group  and wherein said polycyclic group Ar is in a condensed aromatic form  (Yasukawa, [0016], [0020], general formulas A-1 and A-2, molecules 21-22).

Regarding claim 5, Yasukawa additionally discloses wherein said polycyclic group Ar has one of the following polycyclic skeletons or is derived from one of the following polycyclic skeletons shown under claim 5, p.5 of the instant application (Yasukawa, [0016], [0020], general formulas A-1 and A-2, molecules 21-22).

Regarding claims 6 and 18, Yasukawa also teaches wherein said polycyclic group Ar is an aromatic bicyclic group and wherein said polycyclic group Ar is a naphthalene group (Yasukawa, [0016], [0020], general formulas A-1 and A-2, molecules 21-22).

Regarding claim 19, Yasukawa further discloses wherein the aliphatic chain is a linear alkyl chain including from 6 to 18 carbon atoms (Yasukawa, [0017], [0019], general formulas A-1 and A-2, molecules 21-22), the examiner notes that this claim includes optional limitations.

Regarding claim 23, Yasukawa additionally teaches the compound of formula 1 (Yasukawa, [0016]-[0020]], general formulas A-1 and A-2, molecule 22).
 
(Instant)								(Yasukawa)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga, Yoichi, and Hiroyuki Ohno. "High ionic conductivity of PEO/sulfonamide salt hybrids." Solid State Ionics 124.3-4 (1999): 323-329 (cited in IDS filed 29 January 2020; hereafter referred to as Tominaga-99) in view of Ladouceur, Sébastien, et al. "Synthesis and characterization of a new family of aryl-trifluoromethanesulfonylimide Li-Salts for Li-ion batteries and beyond." Journal of Power Sources 293 (2015): 78-88 (hereafter referred to as Ladouceur).

Regarding claim 1, Tominaga-99 teaches an asymmetric sulfonamide compound (abstract, Sections 1-4, Scheme 1, Figs. 1-5) comprising at least 
a cyclic group Ar consisting of two to six rings, at least one of which is aromatic, said ring having from 4 to 6 members (Tominaga-99, Section 2, Scheme 1, R=-C6H5),
a linear or branched, saturated or unsaturated aliphatic chain, said aliphatic chain being optionally interrupted by one or more heteroatoms optionally containing one or more oxo groups (Tominaga-99, Section 2, Scheme 1, poly(ethylene oxide) (PEO)),
said aliphatic chain comprising a linear sequence of at least six covalent bonds (Tominaga-99, Scheme 1),
said cyclic group Ar and said aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--  (Tominaga-99, Section 2-3, Scheme 1, Fig. 1), 
said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom and to said aliphatic chain via its sulfur atom (Tominaga-99, Section 2-3, Scheme 1, Fig. 1),
and, optionally a counter cation for the anionic form of the sulfonamide unit, selected from alkali metals (Tominaga-99, Scheme 1, M=Li or K), H+ and H3O+. Examiner notes that H in the periodic table is located in the same column as Li, K and other alkali metals and it would be obvious to one of ordinary skill in the art to use H and other alkali metals in similar fashion as Li or K. H3O+ is solvated H+ and this is well known in the art and would be obvious to one of ordinary skill in the art to use as a counter ion.
	While Tominaga-99 teaches a cyclic phenyl Ar group Ladouceur discloses a single-ion conducting polymer electrolyte (Ladouceur, abstract, Sections 1-4, Figs. 1-10, Tables 1-3) comprising a monocyclic and polycyclic aromatic rings (Ladouceur, Sections 2-3, Figs. 1-2 and 5-6, Table 1) wherein a polycyclic group Ar consisting of two rings, both being aromatic, said rings each independently having 6 members, said polycyclic group Ar being able to including no heteroatoms (Ladouceur, Sections 2-3, Figs. 1-2). This suggests to one of ordinary skill in the art that polycyclic and monocyclic compounds can be used interchangeably, and/or alternatively, delocalization within the molecule leads to better conductivity (Ladouceur, Section 2) and one of ordinary skill in the art would expect naphthyl to perform better than phenyl (Ladouceur, Section 2, Fig. 2), where Ladouceur shows this when comparing TFSI (tolyl) and NPTFSI (naphthyl) where the latter performs better (Ladouceur, Section 3, Fig. 2 and 4b) and is independent of whether the naphthyl group is attached to a sulfonylimide or sulfonamide group (Ladouceur, Section 1) being able to delocalize over the S or N containing group to which the polycyclic group is attached.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Ladouceur in the asymmetric sulfonamide compound of Tominaga-99 to replace the monocyclic group Ar with: a polycyclic group Ar consisting of two rings, both being aromatic, said rings each independently 6 members, said polycyclic group Ar including no heteroatoms, in order to increase the single-ion polymer electrolyte’s conductivity due to delocalization of the negative charge within the molecule.
	Alternatively, or additionally, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Ladouceur in the asymmetric sulfonamide compound of Tominaga-99 to replace the monocyclic group Ar with: a polycyclic group Ar consisting of two rings, both being aromatic, said rings each independently 6 members, said polycyclic group Ar including no heteroatoms, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group for another, with reasonable expectation of success suggested by Ladouceur’s teaching that phenyl and/or substituted phenyl and naphthyl can both be incorporated into electrolytes containing sulfonamide-containing groups, as Ladouceur’s sulfonimide compounds are structurally similar to, and contain, the sulfonamide functional group taught by Tominaga). See MPEP §2143 B.
The examiner notes that this claim includes optional language.

Regarding claim 2, modified Tominaga-99 teaches all of the limitations of claim 1 as set forth above. Tominaga-99 further discloses wherein the compound is in the form of a salt having, as spacer, the anionic form of said sulfonamide -SO2-N-- (Tominaga-99, Section 2-3, Scheme 1), 
and a counter cation (Tominaga-99, Scheme 1, M=Li or K). See the rejection of claim 1 above with regard to other claimed counter ions.

Regarding claims 20-21, modified Tominaga-99 discloses all of the limitations of claim 1 as set forth above. Modified Tominaga-99 additionally teaches wherein the aliphatic chain has an oligomeric, homopolymeric or copolymeric structure (Tominaga-99, Section 2, Scheme 1, poly(ethylene oxide) (PEO)) and wherein the aliphatic chain has a chain of at least 5 or more ethylene oxide units (Tominaga-99, Section 2, Scheme 1, Fig. 1, poly(ethylene oxide) (PEO)).

Regarding claim 22, modified Tominaga-99 teaches all of the limitations of claim 1 as set forth above. Modified Tominaga-99 also discloses the compound having the general formula (Tominaga-99, Section 2, Scheme 1)

    PNG
    media_image10.png
    191
    324
    media_image10.png
    Greyscale

wherein Ar is a fully aromatic polycyclic group (Tominaga-99, Section 2, Scheme 1, R=-naphthyl, see claim 1 above for discussion on the phenyl group being substituted for a polycyclic group as taught by modified Tominaga-99),
R1 represents an aliphatic chain (Tominaga-99, Section 2, Scheme 1),
and M+ is a counter cation selected from the group of alkali metals (Tominaga-99, Scheme 1, M=Li or K). While Tominaga-99 does not disclose alkali metals other than Li or K, it would be obvious to one of ordinary skill in the art to use other alkali metals as they all are 1+ cations known as art effective counter ions when Li or K  is also used as the counter ion.

Regarding claim 23, modified Tominaga-99 discloses all of the limitations of claim 1 as set forth above. Modified Tominaga-99 further teaches the compound having the formula (Tominaga-99, Scheme 1)

    PNG
    media_image11.png
    272
    676
    media_image11.png
    Greyscale

and (Tominaga-99, Fig. 1)

as discussed above with regards to claim 1, modified Tominaga-99 teaches the phenyl group is replaced with a polycyclic aromatic ring naphthyl and while Tominaga-99 does not explicitly disclose wherein n = 10, i.e.:

    PNG
    media_image14.png
    247
    647
    media_image14.png
    Greyscale

and

    PNG
    media_image15.png
    230
    650
    media_image15.png
    Greyscale

Instead teaching n=11, claimed n = 10 differs by the number of repeat units from prior art n = 11 and would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as compounds which are homologs, which differ by the successive addition of the same chemical group, in this case, ethylene oxide groups, are generally of sufficiently close structural similarity that such compounds possess similar properties, and one of ordinary skill in the art would have made the claimed compound in the expectation that compounds similar in structure would have similar properties. See MPEP §2144.09.

Regarding claim 24, Tominaga-99 discloses a method of preparing an electrolyte (Tominaga-99, abstract, Sections 1-4, Scheme 1, Figs. 1-5), using the anionic form of an asymmetric sulfonamide compound comprising at least
a cyclic group Ar consisting of two to six rings, at least one of which is aromatic, said ring having from 4 to 6 members (Tominaga-99, Section 2, Scheme 1, R=-C6H5),
a linear or branched, saturated or unsaturated aliphatic chain, said aliphatic chain being optionally interrupted by one or more heteroatoms, and/or containing oxo groups (Tominaga-99, Section 2, Scheme 1, poly(ethylene oxide) (PEO)), 
said aliphatic chain comprising a linear sequence of at least six covalent bonds (Tominaga-99, Scheme 1),
 said cyclic group Ar and said aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--  (Tominaga-99, Section 2-3, Scheme 1, Fig. 1),
said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom and to said aliphatic chain via its sulfur atom (Tominaga-99, Section 2-3, Scheme 1, Fig. 1), 
and, optionally a counter cation for the anionic form of the sulfonamide unit, selected from alkali metals (Tominaga-99, Scheme 1, M=Li or K), H+ and H3O+. Examiner notes that H in the periodic table is located in the same column as Li, K and other alkali metals and it would be obvious to one of ordinary skill in the art to use H and other alkali metals in similar fashion as Li or K. H3O+ is solvated H+ and this is well known in the art and would be obvious to one of ordinary skill in the art to use as a counter ion,
the method comprising: providing a precursor of the polycyclic group Ar having a nucleophilic group (Tominaga-99, Section 2, primary amine R-NH3, R = -C6H5) 
providing a precursor of the aliphatic chain having an electrophilic group (Tominaga-99, Section 2, PEO /sulfonate sodium salt hybrid),
and performing a nucleophilic substitution or addition reaction (Tominaga-99, Section 2).
While Tominaga-99 teaches a cyclic phenyl Ar group the replacement of phenyl with naphthyl would have been obvious to one of ordinary skill in the art for the reasons set forth in the rejection of claim 1, above.

Regarding claim 25, modified Tominaga-99 discloses all of the limitations of claim 1 as set forth above. Modified Tominaga-99 further teaches a method of preparing an electrolyte (see claim 24 above) comprising
providing the anionic form of the asymmetric sulfonamide compound (see claim 1 above)
in a system of a battery or cell (Tominaga-99, Sections 1-2, batteries, cell).

Regarding claim 26, modified Tominaga-99 teaches all of the limitations of claim 1 as set forth above. Tominaga-99 additionally discloses an electrolyte formed wholly or partially by the anionic form of the asymmetric sulfonamide compound (Tominaga-99, Section 1-2).

Regarding claim 27, Tominaga-99 discloses an electrochemical system (Tominaga-99, Sections 1-2, batteries, cell) comprising 
an electrolyte formed in whole or in part by the anionic form of an asymmetric sulfonamide compound (Tominaga-99, abstract, Sections 1-4, Scheme 1, Figs. 1-5) comprising at least
a cyclic group Ar consisting of two to six rings, at least one of which is aromatic, said ring having from 4 to 6 members (Tominaga-99, Section 2, Scheme 1, R=-C6H5),
a linear or branched, saturated or unsaturated aliphatic chain, said aliphatic chain being optionally interrupted by one or more heteroatoms optionally containing one or more oxo groups (Tominaga-99, Section 2, Scheme 1, poly(ethylene oxide) (PEO)),
said aliphatic chain comprising a linear sequence of at least six covalent bonds (Tominaga-99, Scheme 1),
said cyclic group Ar and said aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--  (Tominaga-99, Section 2-3, Scheme 1, Fig. 1), 
said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom and to said aliphatic chain via its sulfur atom (Tominaga-99, Section 2-3, Scheme 1, Fig. 1),
and, optionally a counter cation for the anionic form of the sulfonamide unit, selected from alkali metals (Tominaga-99, Scheme 1, M=Li or K), H+ and H3O+. Examiner notes that H in the periodic table is located in the same column as Li, K and other alkali metals and it would be obvious to one of ordinary skill in the art to use H and other alkali metals in similar fashion as Li or K. H3O+ is solvated H+ and this is well known in the art and would be obvious to one of ordinary skill in the art to use as a counter ion.
While Tominaga-99 teaches a cyclic phenyl Ar group the replacement of phenyl with naphthyl would have been obvious to one of ordinary skill in the art for the reasons set forth in the rejection of claim 1, above.

Regarding claim 28, modified Tominaga-99 teaches all of the limitations of claim 1 as set forth above. Modified Tominaga-99 additionally discloses an electrochemical system comprising an electrolyte formed wholly or partially by the anionic form of the asymmetric sulfonamide compound (Tominaga-99, Section 1-2).

Regarding claim 29, modified Tominaga-99 discloses all of the limitations of claim 27 as set forth above. Modified Tominaga-99 also teaches wherein the system is an electrochemical generator, converter or storage system (Tominaga-99, Sections 1-2, batteries, cell). Examiner notes that a cell is an electrochemical generator and batteries, which one of ordinary skill in the art understands include primary and secondary batteries, can be used as storage systems.

Regarding claim 30, modified Tominaga-99 teaches all of the limitations of claim 27 as set forth above. Modified Tominaga-99 further discloses wherein the system is a primary or secondary battery, or a lithium-air or lithium-sulfur battery (Tominaga-99, Sections 1-2, batteries, cell). Examiner notes that batteries, which one of ordinary skill in the art understands include primary and secondary batteries, can be used as an electrochemical system.

Response to Arguments
Applicant’s amendments, filed 19 April 2022, have overcome the objections to the specification, abstract and claims. The objections to the specification, abstract and claims have been withdrawn.

Applicant’s amendments, filed 19 April 2022, have overcome the rejections under U.S.C. 101/112. The 101/112 rejections have been withdrawn.

Applicant’s arguments, see p. 15, filed 19 April 2022, with respect to the double patenting rejection of claims 1-3, 5, 6, 18-20, 22 and 23 have been fully considered and are persuasive.  The double patenting rejection of claims 1-3, 5, 6, 18-20, 22 and 23 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-6, 18-20, 22, 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to claim(s) 21 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Tominaga-99 (“Tominaga” in applicant’s response) was used to reject claims 21 and 23 in the previous office action but Tominaga-99 was not given the same interpretation as applied in this office action.
Specifically, Tominaga-99 discloses all of the limitations of the independent claims 1, 24 and 27 but teaches a cyclic group Ar consisting of two to six rings, at least one of which is aromatic, said ring having from 4 to 6 members. While Tominaga-99 teaches a cyclic phenyl Ar group Ladouceur discloses a single-ion conducting polymer electrolyte (Ladouceur, abstract, Sections 1-4, Figs. 1-10, Tables 1-3) comprising a monocyclic and polycyclic aromatic rings (Ladouceur, Sections 2-3, Figs. 1-2 and 5-6, Table 1) wherein a polycyclic group Ar consisting of two to six rings, at least one of which is aromatic, said rings each independently having from 4 to 6 members, said polycyclic group Ar being able to include up to 18 heteroatoms (Ladouceur, Sections 2-3, Figs. 1-2). This suggests to one of ordinary skill in the art that polycyclic and monocyclic compounds can be used, and/or alternatively, delocalization within the molecule leads to better conductivity (Ladouceur, Section 2) and one of ordinary skill in the art would expect naphthyl to perform better than phenyl (Ladouceur, Section 2, Fig. 2), where Ladouceur shows this when comparing TFSI (tolyl) and NPTFSI (naphthyl) where the latter performs better (Ladouceur, Section 3, Fig. 2 and 4b) and is independent of whether the naphthyl group is attached to a sulfonylimide or sulfonamide group (Ladouceur, Section 1) being able to delocalize over the S or N containing group to which the polycyclic group is attached.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Ladouceur in the asymmetric sulfonamide compound of Tominaga-99 wherein an asymmetric sulfonamide compound comprising at least: a polycyclic group Ar consisting of two to six rings, at least one of which is aromatic, said rings each independently having from 4 to 6 members, said polycyclic group Ar being able to include up to 18 heteroatoms, a linear or branched, saturated or unsaturated aliphatic chain, said aliphatic chain being optionally interrupted by one or more heteroatoms optionally containing one or more oxo groups, said aliphatic chain comprising a linear sequence of at least six covalent bonds, said cyclic group Ar and said aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N-- , said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom and to said aliphatic chain via its sulfur atom, and, optionally a counter cation for the anionic form of the sulfonamide unit, selected from alkali metals, H+ and H3O+, which independent claims 1, 24 and 27, the latter two while differing in scope from claim 1 are similar to claim 1 and are also rejected, as well as the additional recited features therein and as set forth above in the individual claims’ rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tominaga, Yoichi, and Hiroyuki Ohno. "Lithium ion conduction in linear-and network-type polymers of PEO/sulfonamide salt hybrid." Electrochimica acta 45.19 (2000): 3081-3086 (discloses phenyl and naphthyl Ar groups in PEO/sulfonamide salts for use as single ion conducting polymer electrolyte).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721